DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is responsive to the RCE filed on 03/16/2021.
Claims 1, 7, 10, 14-15, 19, 21-26, 29-30, 32-37 are pending.


Response to Amendment

Applicant has amended independent claims 1, 10, 19 and dependent claims 36-37 to include new/old limitations in a form not previously presented necessitating new search and considerations.  Claims 2-6, 8-9, 11-13, 16-18, 20, 27-28, 31 have been canceled by the Applicant.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 7, 10, 14-15, 19, 21-26, 29-30, 32-37 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The following claim language is not clearly understood:

Claim 1 recites “a result of the first iteration includes an intermediate result of the job”. It is unclear what constitutes the intermediate results (i.e. is the intermediate result of the job is same as result of first iteration or is it something more/less than the result of the first iteration). It is also unclear if the intermediate result is included in the result of first iteration or result of first iteration includes intermediate results.

Claim 10 and 19 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected for the same rational due to their dependency on the rejected Independent claims.


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1, 7, 10, 14-15, 19, 21-26, 29-30, 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Bradshaw et al. (US Pub. No. 2017/0255491 A1, hereafter Bradshaw) in view of Bodik et al. (US Pub. No. 2013/0212277 A1, hereafter Bodik) and further in view of Choi et al. (US Publication No. 2016/0203024 A1, hereafter Choi).

Bradshaw and Bodik were cited in the last office action.


As per claim 1, Bradshaw teaches the invention substantially as claimed including a method, comprising: 
([0058] highly distributed computing environment/worker manager, assigning, data processors, workers, job, initial allocation [0004] for each iteration, quantity of processing resources allocated to the job [0024] distributed processing system manager 110 process scheduling resource management, worker manager 112 [0041] signal related to worker received), the job including a plurality of iterations of a task ([0004] iteratively, determining, job, each iteration, job), the first resource information including a first set of Internet Protocol (IP) addresses associated with a set of virtual machines (VMs) ([0055] average utilization over all virtual  machines [0065] utilization, e.g. average across virtual machines [0086]), a first number of processors ([0004] a quantity of processing resources allocated to the job for [0024] resources, data processors, network storage devices, resources assigned to jobs [0038] number of resources allocated to a job [0058]), and a second number of storage devices ([0020] amount of memory, needed, known/planned for [0024] resources, data processors, network storage devices, resources assigned to jobs [0038] number of resources allocated to a job [0058]); 
receiving a deadline for completing the job; 
executing, using the first set of resources specified in the first resource information, a first iteration of the plurality of iterations (fig 4 execute a job 502 determine backlog growth/volume 504 506 [0058] execute job, assigning, processor, worker, initial allocation), wherein the first iteration processes a first set of data using first logic ([0058] job, receive, input data stream, instructions for one or more source of input to be used as input data, initial allocation, fig 4 502 504 506), and a result of the first iteration includes an intermediate result of the job; 
determining, based on the deadline, a percentage of the plurality of iterations that has been completed after executing the first iteration, and a processing time for completion of the first iteration, whether the first set of resources is sufficient to complete the job in accordance with the deadline ([0017] needs of a particular job over time [0024] distributed processing system manager 110 process scheduling, resource management, fig 4 determine whether to adjust allocation 508 adjust-yes/no adjust allocation 510 maintain allocation 512 [0028] overprovisioning/ under-provisioning, increase/decrease of workloads [0036] desired number of workers for a particular stage [0037] [0044] scale worker in order to reach equilibrium [0062]);  and 

in response to a determination that the first set of resources is not sufficient (fig 4 502-504-506-adjust-yes adjust allocation 510 [0058] execute job, assigning, processor, worker, initial allocation  [0028] under-provisioning [0039] minimum requested worker number, higher than the current number [0062] allocation of more resources desired [0063]): 

sending a notification to the cloud provider ([0041] signal related to the workers received from a worker manager fig 1 distributed processing system manager 110 worker manager 112 [0042] job signals, active workers [0043] derived signals for each stage of a job [0044] max_backlog_to_ downscale constraint is signal to attempt to reduce allocation  [0079] update of the task set up message) that causes the cloud provider ([0024] distributed processing system manager 110 process scheduling resource management, worker manager 112) to increase the first set of resources allocated to the job to a second set of resources (fig 4 adjust allocation 510 [0063] for each iteration, quantity of processing resources allocated to the job are determined to be adjusted [0005] increasing the quantity of resource allocated to the job); 

4823-4148-0652 v.1-2-PATENTreceiving second resource information specifying the second set of resources allocated by the cloud provider for processing the job (fig 4 adjust allocation 510  [0063] for each iteration, quantity of resources allocated to the job are determined to be adjusted, adjusting the quantity of processing resources allocated to the job [0065] [0045] upscaling, adding workers, keep up input rate/reducing the backlog towards the minimum length) in response to the notification ([0041] signal related to worker received [0042] job signals, number of workers, active, average CPU utilization of worker [0043] derived signals, backlog_growth, backlog_time [0044] goals per stage, reach equilibrium [0024] distributed processing system manager 110 process scheduling resource management, worker manager 112); and 
executing, using the second set of resources specified in the second resource information ([0063] for each iteration, quantity of resources allocated to the job are determined to be adjusted, quantity, resources, allocated, job, adjusting, resources, reduced/increased fig 4 510 fig 5 608 610 614, fig 4 execute job 502 fig 4 504-506-508-510/512-completion of first iteration-> 504 beginning of second iteration equivalent to executing second iteration with second set of resource), a second iteration of the plurality of iterations ([0058] executing, job, receives, input data stream fig 4 504-506-508-510/512-completion of first iteration-> 504 beginning of second iteration [0004] iteratively, determining, job, each iteration, job), wherein the second iteration 4850-7945-0808 v.1-2-PATENT processes a second set of data using the first logic ([0058] instruction for one or more resources of input to be used as input data [0060] backlog growth over a first period of time, measure of growth of unprocessed data in received data stream, input into the job, add to backlog growth over time [0061] backlog volume, measure of unprocessed data fig 4 504-506-508-510/512-completion of first iteration-> 504 beginning of second iteration, [0059] iteratively determining, a backlog growth/volume), and the second set of data of is different from the first set of data ([0060] backlog growth over a first period of time, measure of growth of unprocessed data in received data stream, new data incoming in the stream - equivalent to different data set, input into the job, add to backlog growth over time fig 4 504 506).
	Bradshaw doesn’t specific teach a first set of Internet Protocol (IP) addresses associated with a set of virtual machines (VMs), receiving a deadline for completing the job; and a result of the first iteration includes an intermediate result of the job; determining, based on the deadline, a percentage of the plurality of iterations that has been completed after executing the first iteration, and a processing time for completion of the first iteration, whether the first set of resources is sufficient to complete the job in accordance with the deadline. 
(however Bradshaw’s teachings of acceptable backlog time [0044] and time to process [0060] and/or backlog of unparsed posts maintaining under 2 minutes are equivalent to the deadline for completion of jobs and increase in backlog volume measured in terms of acceptable backlog time causing increase in allocation fig 5 610/614 is equivalent to adjusting accordance with the deadline [0061] iteratively determining for the job whether to adjust allocation based on backlog growth and backlog volume is equivalent to determining resource allocation based on the progress of job execution or number of iteration completed after the first iteration).

	Bodik, however, teaches receiving first resource information specifying a first set of resources ([0049] simulation, predictive model, estimate, job completion, allocation of resource, job progress [0050] simulator, run real time, invoked by the resource allocation control loop, offline, quickly allocate resources [0051] estimate distribution of C(p, a) [0052] resource allocation, lead to completion prior to target completion time, identified from the predictive model fig 2 simulator 214 resource allocation control loop 260 fig 3 select allocation 312 [0105] resource allocation policy), first resource information including a first set of Internet Protocol (IP) addresses associated with a set of virtual machines (VMs), receiving a deadline for completing the job ([0021] deadline associated with the job [0039] job profile, characteristics of the job, time to complete the job); and 
a result of the first iteration includes an intermediate result of the job ([0050] resource allocation control loop, marking the completed tasks and simulating forward [0089] each of tasks 610.sub.2, 610.sub.3 and 610.sub.4 depends on the output of 610.sub.1, dependencies, considered during the processing, used, apply a resource allocation policy); 
determining, based on the deadline ([0021] deadline associated with the job [0039] job profile, characteristics of the job time to complete the job), a percentage of the plurality of iterations that has been completed after executing the first iteration ([0041] progress of running job, percentage of processing on running job that has completed [0054] progress of the job assessed 330 [0055] job progress indicator, fraction of completed tasks in each stage fig 3 assess progress job 330 determine time to complete with current allocation 336,  within limits -Yes/No 340/350 [0060] job progress may be assessed, periodic intervals, upon looping back), and a processing time for completion of the first iteration ([0050] real time, resource allocation control loop, distribution of completion times [0054] progress of the job, assessed, progress indicator [0055] indicator, characteristics of a running job, fraction of completed tasks, relative time when a particular stage is stated/completed [0060] job progress may be assessed, periodic intervals, upon looping back [0065] adjusting the job resource allocation, time the job has spent running), whether the first set of resources is sufficient to complete the job in accordance with the deadline (fig 3 assess progress job 330 determine time to complete with current allocation 336, within limits -Yes/No 340/350 [0059] estimated time to complete the job compared with the target completion time, completion within acceptable completion times-yes/No [0061] new allocation resources [0071] allocation resource policy  fig 3 330-336-334-350 step 350 is dependent on the 340 fig 3 block 340 is dependent on the target completion time, estimated time, progress jobs, assessing the progress of the job is equivalent to the percentage of N iteration completed),
receiving second resource information specifying the second set of resources, resources specified in the second resource information (fig 3 340-no, 350, 352/312, 330 [0061] new allocation determined, based on predictive model, target completion time, level of resources, current job progress [0051] C(p, a) [0052] resource allocation, lead to completion prior to target completion time).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Bradshaw with the teachings of Bodik of deadline associated with job, output of the previous job used by the later dependent jobs, assessing the progress of job execution in comparison with the deadline or target completion time and determining upon looping back if the completion time is or is not within acceptable time based on the deadline, percentage/fraction of processing completed on running job, providing new allocation of resource to improve efficiency and allow receiving deadline, a result of the first iteration includes an intermediate result of the job, determining, based on the deadline, a percentage of the plurality of iterations that has been completed after executing the first iteration, and a processing time for completion of the first iteration, whether the first set of resources is sufficient to complete the job in accordance with the deadline to the  method of Bradshaw as in the instant invention.

Bradshaw and Bodik, in combination, do not specifically teach ), first resource information including a first set of Internet Protocol (IP) addresses associated with a set of virtual machines (VMs).
Choi, however, teaches first resource information including a first set of Internet Protocol (IP) addresses associated with a set of virtual machines (VMs) ([0027] receive, information, physical machines, IP addresses of physical machines [0028] one or more virtual machines, allocated, one or more physical machines, virtual machine information, states, IP address, identity of virtual machines).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Bradshaw and Bodik with the teachings of Choi of receiving information including IP address associated with virtual machine to improve efficiency and allow first resource information including a first set of Internet Protocol (IP) addresses associated with a set of virtual machines to the method of Bradshaw and Bodik as in the instant invention.

As per claim 7, Bradshaw teaches determining whether the first set of resources is sufficient (fig 4 determine whether to adjust to allocation 508) includes determining whether the percentage of the plurality of iteration completed is below a threshold (fig 5 backlog growth/volume - positive not below target fig 4 adjust-yes adjust allocation 510 [0004] iteratively determining backlog growth, for each iteration [0028] underprovisioning [0039] minimum requested worker number, higher than the current number [0062] allocation of more resources desired [0063]), the method further including: 
in response to a determination that the percentage of the plurality of iterations completed is below the threshold (fig 5 backlog growth/volume - positive not below target fig 4 adjust-yes adjust allocation 510 [0028] underprovisioning [0039] minimum requested worker number, higher than the current number [0062] allocation of more resources desired [0063]), determining that the first set of resources is not sufficient to complete the job in accordance with the deadline (fig 5 increase allocation 614 610).

Bodik teaches remaining limitations of determining a percentage of the plurality of iterations completed ([0054] progress of the job may be assessed 330 [0055] job progress indicator, fraction of completed tasks in each stage [0056] fraction of task in stage s that are complete), determining in accordance with the deadline (fig 3 336- 340-no-350).


As per claim 21, Bradshaw teaches in response to a determination that the first set of resources is sufficient (fig 4 508, adjust-yes fig 6 backlog growth <0 backlog volume- below target):
sending a second notification that causes the cloud provider to decrease the first set of resources allocated to the job to a third set of resources ([0041] signal related to the workers received from a worker manager fig 1 distributed processing system manager 110 worker manager 112 [0042] job signals, active workers [0043] derived signals for each stage of a job [0044] max_backlog_to_ downscale constraint is signal to attempt to reduce allocation  [0079] update of the task set up message  fig 4 adjust allocation 510 504 fig 5 reduce allocation 608).
receiving third resource information specifying the third set of resources allocated by the cloud provider for processing the job ([0004] for each iteration, quantity of processing resources allocated to the job [0024] distributed processing system manager 110 process scheduling resource management, worker manager 112) in response to the second notification ([0041] signal, workers, worker manager [0042] job signals, active workers [0043] derived signals for each [0044] max_backlog_to_ downscale constraint is signal to attempt to reduce allocation  [0079] update of the task set up message fig 1 distributed processing system manager 110 worker manager 112); and
executing, using, the third set of resources specified in the third resource information ([0063] quantity, resources, allocated, job, adjusting, resources, reduced/increased fig 4 510 fig 5 608 610 614, fig 4 execute job 502 fig 4 504-506-508-510/512-completion of first/second iteration-> 504 beginning of second/third iteration equivalent to executing second iteration with second set of resource), the second iteration of the plurality of iterations first task ([0004] each iteration, job [0058] executing, job, receives, input data stream fig 4 504-506-508-510/512-completion of first iteration-> 504 beginning of second iteration), wherein the second iteration processes the second set of the data using the first logic ([0058] instruction for one or more resources of input to be used as input data [0060] backlog growth over a first period of time, measure of growth of unprocessed data in received data stream, input into the job, add to backlog growth over time [0061] backlog volume, measure of unprocessed data fig 4 504-506-508-510/512-completion of first iteration-> 504 beginning of second iteration, [0059] iteratively determining, a backlog growth/volume), and the second set of data is different from the first set of data ([0060] backlog growth over a first period of time, measure of growth of unprocessed data in received data stream, new data incoming in the stream - equivalent to different data set, input into the job, add to backlog growth over time fig 4 504 506).

Bodik teaches remaining claim elements of receiving third resource information specifying the third set of resources, third set of resources specified in the third resource information ([0049] simulation, predictive model, estimate, job completion, allocation of resource, job progress [0050] simulator, run real time, invoked by the resource allocation control loop, offline, quickly allocate resources [0051] estimate distribution of C(p, a) [0052] resource allocation, lead to completion prior to target completion time, identified from the predictive model fig 2 simulator 214 resource allocation control loop 260 fig 3 select allocation 312).



As per claim 22, Bradshaw teaches in response to a determination that the first set of resources is sufficient (fig 4 determine whether to adjust allocation 508 adjust-no; fig 5 backlog growth <=0 backlog volume at target [0067] quantity of processing resource allocated to the job, maintained, allocated resources are sufficient to allow the job to process), 
sending a third notification that causes the cloud provider to maintain the first set of resources allocated to the job ( 0041] signal related to the workers received from a worker manager fig 1 distributed processing system manager 110 worker manager 112 [0042] job signals, active workers [0043] derived signals for each stage of a job [0044] max_backlog_to_ downscale constraint is signal to attempt to reduce allocation  [0079] update of the task set up message fig 4 maintain allocation 512 fig 5 maintain allocation 606); and
executing, using, the first set of resources ([0067] quantity, resources, allocated, job, maintained fig 4 512 fig 5 606 612, fig 4 execute job 502 fig 4 504-506-508-512-completion of first-> 504 beginning of second), the second iteration of the plurality of iteration ([0058] executing, job, receives, input data stream fig 4 504-506-508-510/512-completion of first iteration-> 504 beginning of second iteration), wherein the second iteration processes a second set of the data using the first logic ([0058] instruction for one or more resources of input to be used as input data [0060] backlog growth over a first period of time, measure of growth of unprocessed data in received data stream, input into the job, add to backlog growth over time [0061] backlog volume, measure of unprocessed data fig 4 504-506-508-510/512-completion of first iteration-> 504 beginning of second iteration, [0059] iteratively determining, a backlog growth/volume), and second set of data is different from the first set of data ([0060] backlog growth over a first period of time, measure of growth of unprocessed data in received data stream, new data incoming in the stream - equivalent to different data set, input into the job, add to backlog growth over time fig 4 504 506).


As per claim 23, Bradshaw teaches receiving an intermediate result at an endpoint ([0109] display device, feedback provided to the user [0028] fig 2; Bodik- [0109] output device, visual presentation of output fig 5A-5B).

As per claim 24, Bodik teaches wherein the endpoint is a uniform resource locator (URL) ([0109] output device, visual presentation of output, user interface, presentation of output).
As per claim 36, Bradshaw teaches wherein the first resource information includes an Internet Protocol (IP) address of a machine hosting a virtual machine ([0058] highly distributed computing environment/worker manager, assigning, data processors, workers, job, initial allocation [0024] distributed processing system manager 110 scheduling resource management), and wherein executing the first iteration includes using the virtual machine to execute the first iteration ([0065] quantity of processor resource allocated to the job, virtual machines used).
	
	Choi teaches remaining claim elements of wherein the first resource information includes an the Internet Protocol (IP) address of a machine hosting a virtual machine ([0027] receive, information, physical machines, IP addresses of physical machines [0028] one or more virtual machines, allocated, one or more physical machines, virtual machine information, states, IP address, identity of virtual machines).


Claim 10 recites a system for adjusting a set of resources allocated for a job (Bradshaw [0004] adjust quantity of processing resources allocated to the job fig 4 508-adjust-510), comprising: 
a non-transitory memory (Bradshaw fig 8 820 830); and 
one or more hardware processors coupled to the non-transitory memory (Bradshaw fig 7 810 850 820) and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising (Bradshaw [0094]) the elements similar to those of claim 1. Therefore, it is rejected for the same rational.


As per claim 14, Bodik teaches the intermediate result indicates the percentage of the plurality of iterations that has been completed based at least one executing the first iteration ([0054] progress of the job may be assessed 330 [0055] job progress indicator, fraction of completed tasks in each stage [0056] fraction of task in stages that are complete [0109] output device, visual presentation of output, feedback provided to the user, fig 5A-5B; [0041] progress of running job, percentage of processing on running job that has completed [0054] progress of the job assessed 330 [0055] job progress indicator, fraction of completed tasks in each stage Bradshaw: [0004] iteratively, job, for each iteration).

Claim 15 recites system for elements of claim 7. Therefore, it is rejected for the same rational.

As per claim 25, Bradshaw teaches wherein the first set of resources includes a first quantity of resources of a first type (abstract: each iteration, quantity or processing resources allocated to the job, adjusted [0026] data processors [0094]), and the second set of resources includes a second quantity of resources of the first type (abstract: each iteration, quantity or processing resources allocated to the job, adjusted [0026] disks, network storage [0094]).

As per claim 26, Bradshaw teaches wherein the first quantity is greater than the second quantity (fig 4 510 fig 5 reduce allocation 608). 

As per claim 29, Bradshaw teaches determining whether a processing time of the first iteration is below a threshold ([0061] backlog volume, data awaiting processing, data size, time to process fig 5 backlog volume below target [0020] parsing social media posts, keeping backlog of unparsed posts, under 2 minutes); and 
determining that the first set of resources is sufficient to complete the job in accordance with the deadline (fig 5 increase allocation 610) in response to a determination that the processing time of the first iteration is not below the threshold (fig 5 backlog volume greater than target [0020] parsing social media posts, keeping backlog of unparsed posts, under 2 minutes).

Bodik teaches remaining claim elements of determining that the first set of resources is sufficient to complete the job in accordance with the deadline (fig 3 assess progress job 330 determine time to complete with current allocation 336, within limits -Yes/No 340/350 [0059] estimated time to complete the job compared with the target completion time, completion within acceptable completion times-yes/No).


As per claim 30, Bradshaw teaches determining that the first set of resources is not sufficient to complete the job in accordance with the deadline (fig 5 reduce allocation 608 increase allocation 610) in response to a determination that the processing time of the first iteration is below the threshold ([0061] backlog volume, time to process, fig 5 backlog volume below target).
Bodik teaches remaining claim elements of determining that the first set of resources is not sufficient to complete the job in accordance with the deadline (fig 3 assess progress job 330 determine time to complete with current allocation 336, within limits -Yes/No 340/350 [0059] estimated time to complete the job compared with the target completion time, completion within acceptable completion times-yes/No).

Claim 32 recites elements of claim 14. Therefore, it is rejected fort the same rational.
Claim 33 recites elements of claim 7. Therefore, it is rejected fort the same rational.

Claim 19 recites a non-transitory machine-readable medium comprising a plurality of machine-readable instructions that when executed by one or more processors is adapted to cause the one or more processors to perform a method comprising ( Bradshaw [0006]) elements similar to those of claim 1. Therefore, it is rejected for the same rational.

Claim 34 recites elements of claim 1. Therefore, it is rejected for the same rational.


Claim 35 recites elements of claim 21. Therefore, it is rejected for the same rational.


Claim 37 recites system for claim 36. Therefore, it is rejected for the same rational.


	Response to Arguments
The previous objections 112(b) have been withdrawn. However, some new objections have been made.
Applicant's arguments filed on 03/16/2021 have been fully considered but they not persuasive. Applicant argues the following:
The applied references fail to teach or suggest at least these distinguishing features. In particular, none of the applied references teaches or suggests at least receiving first resource information including a first set of Internet Protocol (IP) addresses associated with a set of virtual machines (VMs), a first number of processors, and a second number of storage devices.
Bradshaw discloses processing unbounded data. In Bradshaw, "The data from the streaming data provider may be, for example, unbounded, unpredictable, highly variant, and/or bursty. Unbounded data includes data that is a continuously updating data set that does not have a definite size, or streaming data" (para. [0023], emphasis added). Accordingly, Bradshaw fails to teach or suggest receiving first resource information in relation to a deadline for completing the claimed job. Neither Bodik nor Li cure this deficiency of Bradshaw. For at least these reasons, claim 1 is allowable over the applied references.

Examiner has thoroughly considered Applicant’s arguments, but respectfully, find them unpersuasive for at least the following reasons:
With respect to point a: Applicant argument is moot in view of new grounds of rejections.
With respect to point b: Examiner respectfully recognizes that the claim recites first set of data being processed during first iteration and second set of data being processed during the second iteration and the second set of data is different from the first set of data without ever reciting any specific boundary on the set of data either with respect to type or amount of data. Therefore, the argument is moot. In addition, one of ordinary skills in the art would recognize that input data to the system may be unbounded, the resource required to perform the job for each iteration is determined based on the amount of data that need to be processed in the upcoming iteration or the total amount of data that is available for processing at the beginning of each iteration and therefore, amount of data to be processed before each iteration is determined (Bradshaw: fig 4-5) and not unbounded. Bodik also teaches processing collected data ([0031]) which is also not unbounded. 



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195